Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the captions “Fund Service Providers”, “Financial Highlights” and “Independent Registered Public Accounting Firm” in the Prospectus and “Miscellaneous Information – Independent Registered Public Accounting Firm” in the Statement of Additional Information, and to the incorporation by reference of our report dated July 25, 2013 on the May 31, 2013 financial statements of Guggenheim Canadian Energy Income ETF, Guggenheim China Real Estate ETF, Guggenheim China Small Cap ETF, Guggenheim Frontier Markets ETF, Guggenheim International Multi-Asset Income ETF, Guggenheim Shipping ETF and Guggenheim Timber ETF in Post-Effective Amendment No. 146 to the Registration Statement (Form N-1A No. 333-135105) and related Prospectus and Statement of Additional Information of Claymore Exchange-Traded Fund Trust 2. /s/ Ernst & Young LLP Chicago, Illinois September 26, 2013
